Order entered May 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00245-CV

                           IN THE INTEREST OF J.C., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 13-00345-W

                                          ORDER
       The Court GRANTS the State’s May 21, 2015 motion to extend time to file its brief. We

ORDER the State’s brief tendered on May 21, 2015 filed as of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE